DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated August 16, 2022 are acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0233971 by Bartminn in view of U.S. 2019/0311834 by Runge in view of JP03-010984 by Yoshio (applicant provided a translation of Yoshio on 12/12/2019).
With regard to claim 1, Bartminn teaches an offshore substation (illustrated in Figure 1 and comprising a monopole 10, a platform 3, and a connection structure 2) that comprises rained-on regions that are exposed to rain falling vertically downward, and as illustrated in Figure 1, multiple superposed decks form sheltered regions on the monopole, wherein the sheltered regions are not exposed to said rain (0064-0069).  
In paragraphs 0064-0069, Bartminn does not explicitly teach that the offshore substation is a substation of a wind turbine.  However, when earlier discussing the background of his invention, Bartminn teaches that an offshore substation can advantageously work together with a wind turbine to advantageously transmit voltage generated by a wind turbine (Par. 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn such that the offshore substation is a substation used to work together with a wind turbine to transmit voltage generated by a wind turbine.  The motivation for performing the modification was provided by Bartminn, who teaches that an offshore substation can advantageously work together with a wind turbine to advantageously transmit voltage generated by a wind turbine. 
Bartminn does not teach that the substation comprises a metal structure.  
Runge teaches that the structure of an offshore wind turbine substation can successfully be made of steel (Par. 0003-0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn such that the substation comprises a steel structure, wherein the steel structure comprises the monopole 10, the platform 3, and the connection structure 2.  The motivation for performing the modification was provided by Runge, who teaches that the structure of an offshore wind turbine substation can successfully be made of steel.  
The combination of Bartminn in view of Runge does not teach a cleaning device that comprises an accumulation device that is configured to collect rainwater.  
Yoshio teaches that it is desirable to clean the surfaces of an offshore structure with collected rainwater in order to prevent salt damage of those surfaces from the sea environment (pages 2 and 4-6 of translation).  Yoshio teaches that such cleaning can be successfully accomplished by accumulating rainwater in a water storage tank (item 11 in Figure 1) on the structure’s roof and distributing the rainwater using a conduit system (comprising pipe 12 and tube 14 in Figure 1) that is connected to the water storage tank and that feeds the rainwater to outlet openings (items 13 in Figure 1) in the tube (item 14 in Figure 1) of the conduit system such that rainwater emerging from the outlet openings can flush the to-be-cleaned surfaces (pages 5-6 of translation).  Yoshio teaches that the rainwater is captured and provided to the water storage tank via a pump (item 17 in Figure 1; pages 5-6 of translation).  When rainwater is returned to the water storage tank, the water storage tank can be considered to collect rainwater.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn in view of Runge such that the offshore substation of Bartminn in view of Runge comprises a rainwater-based cleaning system, wherein the cleaning system is configured to clean the sheltered regions of the substation in order to prevent salt damage of the sheltered regions from the sea environment.  In this combination of Bartminn in view of Runge in view of Yoshio, a water storage tank (reads on accumulation device) is mounted at a top of the substation, the water storage tank is supplied captured rainwater via a pump that supplies captured rainwater to the water storage tank.  In this combination of Bartminn in view of Runge in view of Yoshio, a conduit system comprising a pipe and a tube, and the conduit system is connected to the water storage tank to distribute rainwater from the water storage tank to openings in the tube such that the openings can deliver the rainwater to the to-be-cleaned surfaces.  The motivation for performing the modification was provided by Yoshio, who teaches that a rainwater-based cleaning system can advantageously flush surfaces of an offshore structure with rainwater in order to advantageously prevent salt damage of the surfaces from the sea environment.  In the combination of Bartminn in view of Runge of in view of Yoshio, the openings for discharging the rainwater onto the to-be-cleaned surfaces are formed on passages through the tube of the conduit system, and those passages can be considered nozzles.  In the combination of Bartminn in view of Runge of in view of Yoshio, the passages are oriented to discharge the rainwater onto to-be-cleaned surfaces, and are thus considered to clean those surfaces “in a targeted fashion”.  
With regard to claim 4, in the combination of Bartminn in view of Runge in view of Yoshio, the pump is considered to convey rainwater to the openings because the pump delivers rainwater to the water storage tank and that rainwater is then channeled towards the openings.  
With regard to claim 5, in the combination of Bartminn in view of Runge in view of Yoshio, the conduit system comprises a pipe and hose, and the hose comprises the openings through the rainwater is discharged towards the to-be-cleaned surfaces.  The combination of Bartminn in view of Runge in view of Yoshio does not recite that the conduit system comprises pipes (plural) or hoses (plural).  However, in the combination of Bartminn in view of Runge in view of Yoshio, the conduit system is used to deliver rainwater to multiple surfaces of the substation such that those surfaces can be cleaned, and in the art of delivering liquid towards a plurality of locations via a conduit system, it is well known that a plurality of pipes can be successfully used to deliver liquid towards a plurality of locations.  Indeed, Yoshio himself seems to suggest (in Figure 1) having multiple pipes 12 leave his water storage tank, although this is only suggested by Yoshio’s Figure 1 and not explicitly discussed by Yoshio.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn in view of Runge in view of Yoshio such that the conduit system comprises multiple pipes for delivering rainwater from the water storage tank towards the multiple to-be-cleaned surfaces.  The motivation for performing the modification was provided by Yoshio, who’s Figure 1 suggests having multiple pipes 12 deliver rainwater from water storage tank when attempting to supply rainwater to tube openings.  If this suggested-by-Yoshio argument is not persuasive, here is another argument: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn in view of Runge in view of Yoshio such that the conduit system comprises multiple pipes for delivering rainwater to the multiple to-be-cleaned surfaces.  The motivation for performing the modification was provided by the fact that in the art of delivering liquid towards a plurality of locations via a conduit system, it is well known that a plurality of pipes can be successfully used to deliver liquid towards a plurality of locations.  
With regard to claim 8, the combination of Bartminn in view of Runge in view of Yoshio does not teach that the water storage tank has a volume sufficient for storing 2 m3 to 20 m3 of rainwater.  However, in the combination of Bartminn in view of Runge in view of Yoshio, the volume of the water storage tank is considered to be a result-effective variable because it affects how much rainwater can be stored for cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bartminn in view of Runge in view of Yoshio such that the storage volume of the water storage tank is optimized.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0233971 by Bartminn in view of U.S. 2019/0311834 by Runge in view of JP03-010984 by Yoshio as applied to claim 1 above, and further in view of U.S. 2013/0291923 by Kim.
With regard to claim 2, the combination of Bartminn in view of Runge in view of Yoshio does not teach that the cleaning system of the apparatus comprises a filter, oil/water separator, or water-treatment device.  
Kim teaches a cleaning system for collecting rainwater in a water storage tank (item 20 in Figures 1 and 3) and supplying the collected rainwater to nozzles such that the rainwater can advantageously be used to perform cleaning (Abstract; Par. 0032-0049).  Kim teaches that, in order to advantageously prevent contaminants from being present in rainwater sprayed from the nozzles, the rainwater stored in the water storage tank can be pumped through a filter (item 34 in Figure 4) by a pump (item 50 in Figure 3) arranged downstream of the water storage tank (Par. 0032-0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn in view of Runge in view of Yoshio such that the rainwater stored in the water storage tank is pumped through a filter by a pump that is downstream of the water storage tank.  The motivation for performing the modification was provided by Kim, who teaches that when using rainwater stored in a water storage tank to perform nozzle-based cleaning, contaminants can advantageously be removed from rainwater supplied to nozzles by first having the stored water pulled through a filter by a pump downstream of the water storage tank.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0233971 by Bartminn in view of U.S. 2019/0311834 by Runge in view of JP03-010984 by Yoshio as applied to claim 1 above, and further in view of U.S. 2013/0291923 by Kim.
With regard to claim 3, in the combination of Bartminn in view of Runge of in view of Yoshio, the openings for discharging the rainwater onto the to-be-cleaned surfaces are formed on passages through the tube of the conduit system, and those passages can be considered nozzles.  
The combination of Bartminn in view of Runge of in view of Yoshio does not describe these passages as sprinkler nozzles.
Kim teaches a cleaning system for collecting rainwater in a water storage tank (item 20 in Figures 1 and 3) and supplying the collected rainwater to nozzles such that the rainwater can advantageously be used to perform cleaning (Abstract; Par. 0032-0049).  Kim teaches that when using a tube with spaced nozzles to discharge rainwater for cleaning surfaces, the nozzles can be nozzles configured to sprinkle the rainwater for cleaning (Par. 0007 and 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bartminn in view of Runge of in view of Yoshio such that the rainwater is ejected from the tube via nozzles configured to sprinkle the rainwater onto the to-be-cleaned surfaces.  The motivation for performing the modification was provided by Kim, who teaches that when using a tube with spaced nozzles to discharge rainwater for cleaning surfaces, the nozzles can be nozzles configured to sprinkle the rainwater for cleaning.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0233971 by Bartminn in view of U.S. 2019/0311834 by Runge in view of JP03-010984 by Yoshio as applied to claim 1 above, and further in view of U.S. 2013/0291923 by Kim.
With regard to claim 6, the combination of Bartminn in view of Runge in view of Yoshio does not teach that the cleaning system of the apparatus comprises a control system that controls flushing events.
Kim teaches a cleaning system for collecting rainwater in a water storage tank (item 20 in Figures 1 and 3) and supplying the collected rainwater to nozzles such that the rainwater can advantageously be used to perform cleaning (Abstract; Par. 0032-0049).  Kim teaches that, in order to advantageously prevent contaminants from being present in rainwater sprayed from the nozzles, the rainwater stored in the water storage tank can be pumped through a filter (item 34 in Figure 4) by a pump (item 50 in Figure 3) arranged downstream of the water storage tank (Par. 0032-0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bartminn in view of Runge in view of Yoshio such that the rainwater stored in the water storage tank is pumped through a filter by a pump that is downstream of the water storage tank.  The motivation for performing the modification was provided by Kim, who teaches that when using rainwater stored in a water storage tank to perform nozzle-based cleaning, contaminants can advantageously be removed from rainwater supplied to nozzles by first having the stored water pulled through a filter by a pump downstream of the water storage tank.  
The combination of Bartminn in view of Runge in view of Yoshio in view of Kim does not teach that the cleaning system of the apparatus comprises a control system that controls flushing events.
Kim teaches that the pump downstream of the water storage tank can advantageously be controlled by a control unit comprising a timer such that when cleaning with the rainwater is performed can be controlled in an automated manner (Par. 0050-0051 of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bartminn in view of Runge in view of Yoshio in view of Kim such that the operation of the pump downstream of the water storage tank is controlled by a control unit comprising a timer for timing the functioning of the downstream pump.  The motivation for performing the modification was provided by Kim, who teaches that such a timer-comprising control unit can advantageously control when the downstream pump performing a flush cleaning in an automated manner. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0233971 by Bartminn in view of U.S. 2019/0311834 by Runge in view of JP03-010984 by Yoshio as applied to claim 1 above, and further in view of U.S. 2013/0291923 by Kim.
 With regard to claim 7, the combination of Bartminn in view of Runge in view of Yoshio does not teach that the apparatus comprises a helipad that forms a collecting area of the water storage tank
Kim teaches a cleaning system for collecting rainwater in a water storage tank (item 20 in Figures 1 and 3) and supplying the collected rainwater to nozzles such that the rainwater can advantageously be used to perform cleaning (Abstract; Par. 0032-0049).  Kim teaches that the water storage tank can advantageously comprise a moveable cover that can selectively be opened to allow the tank to directly collect rainwater when it’s raining and can be selectively closed when it isn’t raining (Par. 0047-0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bartminn in view of Runge in view of Yoshio such that the water storage tank comprises a cover than be selectively opened and closed.  The motivation for having the rainwater storage tank comprise such a cover was provided by Kim, who teaches that such an openable and closeable cover advantageously allows the rainwater storage tank to directly collect rainwater when it’s raining and the cover is opened.  
The combination of Bartminn in view of Runge in view of Yoshio in view of Kim does not teach that the cover of the water storage tank is shaped such that it can operate as a helipad.  The combination of Bartminn in view of Runge in view of Yoshio in view of Kim is silent with regard to the shape of the cover.  However, in the art of storing liquid in a liquid storage tank, it is well known that a moveable cover of a liquid storage tank can have a flat, horizontal top surface, and in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bartminn in view of Runge in view of Yoshio in view of Kim such that the cover of the liquid storage tank has a flat, horizontal top surface.  In the art of storing liquid in a liquid storage tank, it is well known that a moveable cover of a liquid storage tank can have a flat, horizontal top surface, and the motivation for performing the modification is that such a shaped cover could successfully perform its role of covering the water storage tank.  
In the developed combination of Bartminn in view of Runge in view of Yoshio in view of Kim, since the cover of the liquid storage tank has a flat and horizontal top surface, it is structurally capable of acting as a helipad for a quadcopter drone.  The cover can also be considered as a collecting area because a flat surface is structurally capable of collecting some amount of water.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
Applicant points out that “Yoshio does not teach or suggest the flushing of the inside of a sheltered region with rainwater”.  This line of argument is not a persuasive argument against the examiner’s combination of references used to reject claim 1.  The combination of Bartminn in view of Runge does teach an offshore substation with rain-sheltered regions formed by multiple superposed decks (as shown in Bartminn’s Figure 1).  Although Yoshio does not specifically teach cleaning such a sheltered region, Yoshio does teach that a rainwater-based cleaning system can advantageously flush surfaces of an offshore structure with rainwater in order to advantageously prevent salt damage of the surfaces from the sea environment.  This teaching of Yoshio is what provides the motivation to modify the substation of Bartminn in view of Runge with the cleaning system of Yoshio.    
Applicant argues that “neither Runge, nor Yoshio, nor Kim, teach nozzles or any structure corresponding to a nozzle”.  Applicant argues that “holes in a perforated pipe are simply not the same as, or equivalent to, targeting nozzles”.  This argument is not persuasive.  In the combination of Bartminn in view of Runge of in view of Yoshio, the openings for discharging the rainwater onto the to-be-cleaned surfaces are formed on passages through the tube of the conduit system, and those passages can be considered nozzles.  A nozzle is a “projecting vent of something” (Webster’s), and (in the combination of Bartminn in view of Runge of in view of Yoshio) the passages project from the flow path within the tube and allow the venting of rainwater from said tube.  In the combination of Bartminn in view of Runge of in view of Yoshio, the passages are oriented to discharge the rainwater onto to-be-cleaned surfaces, and are thus considered to clean those surfaces “in a targeted fashion”.  In applicant’s narrower claim 3, applicant specifies that the nozzles are “sprinkler nozzles” and the examiner provides the Kim reference as teaching such nozzles for discharging rainwater for cleaning (see Par. 0007 and 0037 of Kim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 28, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714